                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 78
                                                                                                                                                                77 Filed 09/09/21
                                                                                                                                                                         09/08/21 Page 1 of 6


                                                                                                                        1   MICHAEL C. VAN, ESQ.
                                                                                                                            Nevada Bar No. 3876
                                                                                                                        2   GARRETT R. CHASE, ESQ.
                                                                                                                            Nevada Bar No. 14498
                                                                                                                        3
                                                                                                                            SHUMWAY VAN
                                                                                                                        4   8985 S. Eastern Ave., Suite 100
                                                                                                                            Las Vegas, Nevada 89123
                                                                                                                        5   Telephone: (702) 478-7770
                                                                                                                            Facsimile: (702) 478-7779
                                                                                                                        6   Email: michael@shumwayvan.com
                                                                                                                                   garrett@shumwayvan.com
                                                                                                                        7

                                                                                                                        8   Attorneys and Local Counsel for Plaintiffs

                                                                                                                        9   FARHAD NOVIAN (California Bar No. 118129; admitted pro hac vice)
                                                                                                                            farhad@novianlaw.com
                                                                                                                       10   ANDREW B. GOODMAN (California Bar No. 267972; admitted pro hac vice)
                                                                                                                       11   agoodman@novianlaw.com
                                                                                                                            ALEXANDER B. GURA (California Bar No. 305096; admitted pro hac vice)
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12   gura@novianlaw.com
                                                                                                                            NOVIAN & NOVIAN, LLP
8985 South Eastern Avenue, Suite 100




                                                                                                                       13   1801 Century Park East, Suite 1201
                                       Las Vegas, Nevada 89123




                                                                                                                            Los Angeles, CA 90067
                                                                                                                       14   Telephone: (310) 553-1222
                                                                                                                       15   Facsimile:    (310) 553-0222

                                                                                                                       16   Attorneys for Plaintiffs

                                                                                                                       17                              UNITED STATES DISTRICT COURT
                                                                                                                       18                               FOR THE DISTRICT OF NEVADA
                                                                                                                       19
                                                                                                                            MARIA TSATAS, an individual; LEONIDAS             CASE NO.: 2:20-cv-2045-RFB-BNW
                                                                                                                       20   VALKANAS, as trustee of the KEET TRUST
                                                                                                                            dated August 1, 2015; RAYMOND BARAZ,              STIPULATION TO EXTEND TIME TO
                                                                                                                            an individual; PASCAL ABDALLAH, an
                                                                                                                       21   individual; JIMMY TSOUTSOURAS, an                 FILE OPPOSITIONS AND REPLY BRIEFS
                                                                                                                            individual; FOTINI VENETIS, an individual;        TO MOTIONS TO COMPEL (ECF NOS. 66,
                                                                                                                       22   NICHOLAS TSOUTSOURAS, an individual;              67, 68, 69, 70, 71, 72, 73)
                                                                                                                            CONNIE TSOUTSOURAS, an individual;
                                                                                                                       23   RAYMONDE KANHA, an individual;
                                                                                                                            ALFRED BEKHIT, an individual; JACQUEZ             (First Request)
                                                                                                                       24   ELBAZ,       an   individual; MARTINE
                                                                                                                            BENEZRA, an individual; JAMES P.
                                                                                                                       25   CARROLL, an individual; DAVID CHIN, an
                                                                                                                            individual; JENNIFER MILLS, an individual;
                                                                                                                       26   PAUL SUBLETT, an individual; ANDREW
                                                                                                                            SUBLETT, an individual; MANOLIS
                                                                                                                       27   KOSTAKIS, an individual; ESTHER
                                                                                                                            GEORGAKOPOULOS,            an  individual;
                                                                                                                       28   EVAGELIA KOSTAKIS, an individual;

                                                                                                                                                                         Page 1 of 6
                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 78
                                                                                                                                                                77 Filed 09/09/21
                                                                                                                                                                         09/08/21 Page 2 of 6


                                                                                                                        1   DENIS PARSONS, an individual; SOFIA
                                                                                                                            KARDARAS, an individual; JIMMY
                                                                                                                        2   ASMAKLIS, an individual; CORRADINO
                                                                                                                            GALUPPO, an individual; DENIS KOPITAS,
                                                                                                                        3   an individual; TERRY TSATAS, an
                                                                                                                            individual; GEORGE TSATAS, an individual;
                                                                                                                        4   PANAGIOTA TSATAS, an individual;
                                                                                                                            OURANIA       TSATAS,     an   individual;
                                                                                                                        5   KIRIAKOS PRIMBAS, an individual;
                                                                                                                            EVANTHIA PRIMBAS, an individual;
                                                                                                                            PATRICK AYOUB, an individual; MICHAEL
                                                                                                                        6   BESCEC, an individual; ERNEST LEBOEUF,
                                                                                                                            an individual; PHILIPPE LEGAULT, an
                                                                                                                        7   individual; EFTIHIOS LITSAKIS, an
                                                                                                                            individual; GIOVANNI MONCADA, an
                                                                                                                        8   individual; MARC RIEL, an individual;
                                                                                                                            JARADEH SALIM, an individual; HANI
                                                                                                                        9   HAMAM, an individual; CONSTANTIN
                                                                                                                            ZISSIS, an individual; BESSIE PEPPAS, an
                                                                                                                       10   individual; NIKI PALIOVRAKAS, an
                                                                                                                            individual,
                                                                                                                       11
                                                                                                                                        Plaintiffs,
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12
                                                                                                                                  v.
8985 South Eastern Avenue, Suite 100




                                                                                                                       13
                                                                                                                            AIRBORNE WIRELESS NETWORK, INC., a
                                       Las Vegas, Nevada 89123




                                                                                                                       14   Nevada Corporation; MICHAEL J. WARREN,
                                                                                                                            an individual; J. EDWARD DANIELS, an
                                                                                                                            individual; MARIUS DE MOS, an individual;
                                                                                                                       15   JASON DE MOS, an individual; ROBERT
                                                                                                                            BRUCE HARRIS, an individual; KELLY
                                                                                                                       16   KABILAFKAS,         an  individual;  and
                                                                                                                            APCENTIVE, INC., a Nevada Corporation,
                                                                                                                       17
                                                                                                                                        Defendants.
                                                                                                                       18

                                                                                                                       19

                                                                                                                       20

                                                                                                                       21

                                                                                                                       22

                                                                                                                       23

                                                                                                                       24

                                                                                                                       25

                                                                                                                       26

                                                                                                                       27

                                                                                                                       28

                                                                                                                                                                  Page 2 of 6
                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 78
                                                                                                                                                                77 Filed 09/09/21
                                                                                                                                                                         09/08/21 Page 3 of 6


                                                                                                                        1         STIPULATION TO EXTEND TIME TO FILE OPPOSITIONS AND REPLIES

                                                                                                                        2          Plaintiffs (as listed in the above caption) and Defendants (as listed in the above caption)

                                                                                                                        3   (together, the “Parties”), by and through their undersigned counsel of record, submit this

                                                                                                                        4   Stipulation to Extend Time to File Oppositions and Replies pursuant to LR IA 6-1, LR IA 6-2, and

                                                                                                                        5   LR 7-1.

                                                                                                                        6          WHEREAS, on August 27, 2021, Plaintiffs filed eight (8) Motions to Compel (ECF Nos.

                                                                                                                        7   66, 67, 68, 69, 70, 71, 72, 73), and on August 31, 2021, the Court set hearing dates on the Motions

                                                                                                                        8   to Compel as follows (ECF No. 75):

                                                                                                                        9              •   October 26, 2021 at 10:00 a.m. (ECF Nos. 66, 67, 68).
                                                                                                                       10              •   October 28, 2021 at 10:00 a.m. (ECF Nos. 69, 70, 71).
                                                                                                                       11              •   November 3, 2021 at 10:00 a.m. (ECF Nos. 72, 73).
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12          WHEREAS, Defendants’ Oppositions to the Motions to Compel are currently due on
8985 South Eastern Avenue, Suite 100




                                                                                                                       13   September 10, 2021 and Plaintiffs’ Replies are currently due on September 17, 2021;
                                       Las Vegas, Nevada 89123




                                                                                                                       14          WHEREAS, at the September 3, 2021 hearing on Defendants’ Motion to Dismiss (ECF

                                                                                                                       15   No. 39), Rule 11 Motion (ECF No. 50), and Motion to Stay (ECF No. 53), the Court ordered the

                                                                                                                       16   Parties to further meet and confer regarding the Motions to Compel (ECF Nos. 66, 67, 68, 69, 70,

                                                                                                                       17   71, 72, 73) in light of its rulings that day (ECF No. 76);

                                                                                                                       18          WHEREAS, the Parties agree that they need additional time to meaningfully have further

                                                                                                                       19   meet and confer discussions;

                                                                                                                       20          WHEREAS, this is the Parties’ first request for an extension of the deadlines to file

                                                                                                                       21   Oppositions and Replies to the Motions to Compel (ECF Nos. 66, 67, 68, 69, 70, 71, 72, 73);

                                                                                                                       22          WHEREAS, the Parties can extend the deadlines to file Oppositions and Replies to the

                                                                                                                       23   Motions to Compel (ECF Nos. 66, 67, 68, 69, 70, 71, 72, 73) by three weeks without moving the

                                                                                                                       24   hearing dates at this time;

                                                                                                                       25          THEREFORE, IT IS HEREBY STIPULATED AND AGREED between the Parties, by

                                                                                                                       26   and through their respective attorneys of record, that, for good cause, the deadlines to file

                                                                                                                       27   Opposition and Replies to the Motions to Compel (ECF Nos. 66, 67, 68, 69, 70, 71, 72, 73) are

                                                                                                                       28   extended by three weeks as follows:

                                                                                                                                                                         Page 3 of 6
                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 78
                                                                                                                                                                77 Filed 09/09/21
                                                                                                                                                                         09/08/21 Page 4 of 6


                                                                                                                        1    Current deadline to file Oppositions to September 10, 2021
                                                                                                                        2    Motions to Compel (ECF Nos. 66, 67, 68, 69,
                                                                                                                        3    70, 71, 72, 73)
                                                                                                                        4    New deadline to file Oppositions to Motions October 1, 2021
                                                                                                                        5    to Compel (ECF Nos. 66, 67, 68, 69, 70, 71,
                                                                                                                        6    72, 73)
                                                                                                                        7    Current deadline to file Replies re Motions to September 17, 2021
                                                                                                                        8    Compel (ECF Nos. 66, 67, 68, 69, 70, 71, 72,
                                                                                                                        9    73)
                                                                                                                       10    New deadline to file Replies re Motions to October 8, 2021
                                                                                                                       11    Compel (ECF Nos. 66, 67, 68, 69, 70, 71, 72,
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12    73)
8985 South Eastern Avenue, Suite 100




                                                                                                                       13
                                       Las Vegas, Nevada 89123




                                                                                                                       14          IT IS SO STIPULATED.
                                                                                                                       15

                                                                                                                       16          DATED: September 8, 2021
                                                                                                                       17
                                                                                                                                                                      Respectfully submitted.
                                                                                                                       18

                                                                                                                       19                                             SHUMWAY VAN
                                                                                                                                                                      NOVIAN & NOVIAN, LLP
                                                                                                                       20

                                                                                                                       21                                         By: /s/ Andrew B. Goodman
                                                                                                                                                                      MICHAEL C. VAN, ESQ. #3876
                                                                                                                       22
                                                                                                                                                                      GARRETT R. CHASE, ESQ. #14498
                                                                                                                       23                                             8985 S. Eastern Ave., Suite 100
                                                                                                                                                                      Las Vegas, Nevada 89123
                                                                                                                       24
                                                                                                                                                                      FARHAD NOVIAN, ESQ. (California Bar No.
                                                                                                                       25                                             118129)
                                                                                                                                                                      ANDREW B. GOODMAN, ESQ. (California Bar
                                                                                                                       26
                                                                                                                                                                      No. 267972)
                                                                                                                       27                                             ALEXANDER          BRENDON        GURA, ESQ.
                                                                                                                                                                      (California Bar No. 305096)
                                                                                                                       28                                             1801 Century Park East, Suite 1201

                                                                                                                                                                    Page 4 of 6
                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 78
                                                                                                                                                                77 Filed 09/09/21
                                                                                                                                                                         09/08/21 Page 5 of 6


                                                                                                                        1                                        Los Angeles, CA 90067
                                                                                                                                                                 Attorneys for Plaintiffs
                                                                                                                        2

                                                                                                                        3

                                                                                                                        4
                                                                                                                                  DATED: September 8, 2021
                                                                                                                        5

                                                                                                                        6                                        Respectfully submitted.
                                                                                                                        7
                                                                                                                                                                 GREENSPOON MARDER LLP
                                                                                                                        8                                        THE MALONEY FIRM, APC

                                                                                                                        9
                                                                                                                                                             By: /s/ Gregory M. Smith (electronically signed with
                                                                                                                       10                                        permission to Andrew B. Goodman)
                                                                                                                       11                                        PHILLIP SILVESTRI, ESQ. #11276
                                                                                                                                                                 3993 Howard Hughes Parkway, Suite 400
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12                                        Las Vegas, Nevada 89169
8985 South Eastern Avenue, Suite 100




                                                                                                                       13                                        PATRICK M. MALONEY, ESQ. (California Bar
                                       Las Vegas, Nevada 89123




                                                                                                                                                                 No. 197844)
                                                                                                                       14                                        GREGORY M. SMITH, ESQ. (California Bar No.
                                                                                                                       15                                        259971)
                                                                                                                                                                 Attorneys for Defendants
                                                                                                                       16

                                                                                                                       17                                                                      IT IS SO ORDERED:
                                                                                                                       18

                                                                                                                       19                                             ______________________________________
                                                                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                                       20

                                                                                                                       21
                                                                                                                                                                                      September 9, 2021
                                                                                                                                                                             DATED:__________________________
                                                                                                                       22

                                                                                                                       23

                                                                                                                       24

                                                                                                                       25

                                                                                                                       26

                                                                                                                       27

                                                                                                                       28

                                                                                                                                                               Page 5 of 6
                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 78
                                                                                                                                                                77 Filed 09/09/21
                                                                                                                                                                         09/08/21 Page 6 of 6


                                                                                                                        1                                  CERTIFICATE OF SERVICE

                                                                                                                        2          I certify that all counsel of record who are deemed to have consented to electronic service

                                                                                                                        3   are being served with a true and correct copy of the above document on September 8, 2021, via

                                                                                                                        4   the Court’s CM/ECF system. Any other parties or counsel of record will be served by regular

                                                                                                                        5   and/or electronic mail.

                                                                                                                        6

                                                                                                                        7                                                  /s/ Andrew B. Goodman
                                                                                                                                                                           Andrew B. Goodman
                                                                                                                        8

                                                                                                                        9

                                                                                                                       10

                                                                                                                       11
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12
8985 South Eastern Avenue, Suite 100




                                                                                                                       13
                                       Las Vegas, Nevada 89123




                                                                                                                       14

                                                                                                                       15

                                                                                                                       16

                                                                                                                       17

                                                                                                                       18

                                                                                                                       19

                                                                                                                       20

                                                                                                                       21

                                                                                                                       22

                                                                                                                       23

                                                                                                                       24

                                                                                                                       25

                                                                                                                       26

                                                                                                                       27

                                                                                                                       28

                                                                                                                                                                      Page 6 of 6
